Citation Nr: 1748695	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from July 1969 to July 1971.  He is in receipt of the Combat Infantry badge and the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and in-service exposure to herbicide agents is therefore presumed.

2.  The Veteran has been diagnosed with ischemic heart disease.


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for an ischemic heart disease, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).  Ischemic heart disease is a condition for which presumptive service connection is warranted due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).

The evidence of record establishes that the Veteran served in Vietnam during the Vietnam era.  See, e.g., DD-Form 214 (identifying the Veteran as in receipt of the Combat Infantry Badge) and DD-Form 215 (identifying the Veteran as in receipt of a Purple Heart medal).  As such, in-service exposure to herbicide agents is presumed. 

The Veteran has been diagnosed with ischemic heart disease.  See September 2013 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) report.  Although an April 2011 DBQ report found that the Veteran did not suffer from ischemic heart disease, the subsequent diagnosis of ischemic heart disease satisfies the requirement of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In summary, the Board finds that service connection is warranted, as the record establishes that the Veteran served in Vietnam and that he has been diagnosed with ischemic heart disease.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for ischemic heart disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




ORDER

Service connection for ischemic heart disease, as due to exposure to herbicide agents, is granted.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


